 503325 NLRB No. 80ITAL GENERAL CONSTRUCTION1Rocco Albano, the owner of Respondent ITAL, filed a responseon behalf of his company, and John D. Behan, the accountant for
Respondent LATI, filed a response on behalf of his client. Even
treating Respondents as pro se, we find that their answers are insuf-
ficient under the Board™s rules as applied to pro se Respondents.
See, e.g., Physicians Answering Service, 306 NLRB 199 (1992).ITAL General Construction, Inc. and its alter egoLATI Development, Inc. and Bricklayers & Al-lied Craftsmen, Local 11, AFLŒCIO. Case 3ŒCAŒ20225March 25, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDBRAMEUpon a charge filed by the Union on August 8,1996, the General Counsel of the National Labor Rela-
tions Board issued a complaint on October 8, 1996,
against ITAL General Construction, Inc. (Respondent
ITAL), and its alter ego and single employer LATI
Development, Inc. (Respondent LATI), collectively the
Respondents, alleging that they had violated Section
8(a)(1) and (5) of the National Labor Relations Act.
Copies of the charge and complaint were properly
served on the Respondents. On October 8, 1996, a
complaint and notice of Hearing issued in this proceed-
ing, and copies were served upon the Respondents. Al-
though the Respondents were duly notified that they
were each required to file an answer, pursuant to Sec-
tions 102.20 and 102.21 of the Board™s Rules and Reg-
ulations, and that if they failed to do so the Board
would consider the allegations in the complaint to be
admitted as true, neither Respondent filed an answer
within the prescribed time. By certified mail on Feb-
ruary 13, 1997, the General Counsel advised each of
the Respondents that their failure to file an answer by
the close of business on February 18, 1997, would
bring about a Motion for Summary Judgment. On Feb-
ruary 18, 1997, the Regional Office received a letter
from Respondent LATI, and on February 19, 1997, the
Regional Office received a letter from Respondent
ITAL.On February 21, 1997, the General Counsel filed aMotion for Summary Judgment, with exhibits attached,
on the grounds that the letters and attachments filed by
the Respondents do not constitute answers within the
meaning of Section 102.20 of the Board™s Rules and
Regulations and were not served on the other party.
On February 26, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondents did not file responses to the Motion
for Summary Judgment or to the Notice to Show
Cause.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board™s Rules and Regulationsprovides that the allegations in the complaint shall bedeemed admitted if an answer is not filed within 14days from service of the complaint, unless good cause
is shown. The Regional Office did not receive a re-sponse from either Respondent until more than 4
months after the service of the complaints. Respondent
ITAL™s response was not received by February 18,
1997, and was therefore also untimely under the ex-
tended time limits Respondents were given. Further,
Section 102.21 requires that ‚‚[i]mmediately upon the
filing of his answer, respondent shall serve a copy
thereof on the other parties.™™ Neither Respondent
served a copy of its purported answer on Bricklayers
& Allied Craftsmen, Local 11, AFLŒCIO, the other
party to this case.Additionally, Section 102.20 provides that ‚‚[t]he re-spondent shall specifically admit, deny, or explain each
of the facts alleged in the complaint, unless the re-
spondent is without knowledge, in which case the re-
spondent shall so state, such statement acting as a de-
nial.™™ The letter received from Respondent LATI was
written by its accountant, and only addressed issues re-
lated to corporate ownership. The letter received from
Respondent ITAL similarly denies common ownership
and directs the Board to a prior statement given to the
Department of Labor at some unspecified time. Both
letters fail to address specifically any of the facts al-
leged in the complaint, and address only the lack of
common ownership, which was not disputed in the
complaint. Finally, the Respondents made no claims
that they are without knowledge regarding the com-
plaint allegations. We find these letters to be insuffi-
cient to constitute answers to the complaint under Sec-
tion 102.20 of the Board™s Rules and Regulations be-
cause they do not specifically admit, deny, or explain
each of the facts alleged in the complaint. See, e.g.,
O.P. Held, Inc., 286 NLRB 676 (1987).In the absence of good cause being shown for thefailure to file timely and proper answers that specifi-
cally address the complaint allegations, we grant the
General Counsel™s Motion for Summary Judgment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONRespondent ITAL and Respondent LATI, New Yorkcorporations with offices and places of business at 507
W. Commercial Street, East Rochester, New York, are
engaged as brick and masonry contractors in the build-
ing and construction industry.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00503Fmt 0610Sfmt 0610D:\NLRB\325.061APPS10PsN: APPS10
 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Even if we were to consider the Respondents™ ‚‚answers,™™ theydo not deny either the alter ego or single employer allegations; they
merely deny common ownership, which neither is alleged in the
complaint nor is essential to a finding of alter ego, e.g., Cofab, Inc.,322 NLRB 162, 163 (1996), or of single-employer, e.g., Hydrolines,Inc., 305 NLRB 416, 417 (1991).During the 12-month period ending December 31,1995, Respondent ITAL, in conducting its business op-
erations as described above, provided services valued
in excess of $50,000 for enterprises directly involved
in interstate commerce. We find that the Respondent
ITAL, and its alter ego and single employer Respond-
ent LATI, as found below, are employers engaged in
commerce within the meaning of Section 2(2), (6), and
(7) of the Act. Bricklayers & Allied Craftsmen, AFL-
CIO, the Union, is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About March 1996, Respondent LATI was estab-lished by Respondent ITAL as a subordinate instru-
ment to, and a disguised continuation of, Respondent
ITAL. At all material times, Respondent ITAL and Re-
spondent LATI have been affiliated business enter-
prises with common management and supervision;
have shared common premises and facilities; have
interchanged personnel with each other; and have held
themselves out to the public as a single-integrated
business enterprise. Based on this conduct, Respondent
ITAL and Respondent LATI are, and have at all mate-
rial times been, alter egos and a single employer with-
in the meaning of the Act.2The following employees of the Respondents con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All employees performing work as described inArticle 14 (Trade Jurisdiction) of the 1995Œ1998
collective bargaining agreement between The
Building Trades Employers Association and the
Construction Industry Association of Rochester,
New York, and Bricklayers & Allied Craftsmen,
Local 11, AFLŒCIO.At all material times the Building Trades EmployersAssociation and the Construction Industry Association
of Rochester, herein called the Associations, have been
organizations engaged in the construction industry, one
purpose of which is to represent their employer-mem-
bers in negotiating and administrating collective-bar-
gaining agreements with various labor organizations,
including the Union.About April 7, 1995, the Associations and the Unionentered into a collective-bargaining agreement, herein-
after called the Association Agreement, effective from
May 1, 1995 through April 30, 1998. About May1995, Respondent ITAL entered into a Non-Associa-tion Employer Agreement which at all material times
bound Respondent ITAL to the terms and conditions
of employment of the Association Agreement. For the
period of May 1995 to April 30, 1998, based on Sec-
tion 9(a) of the Act, the Union has been the exclusive
collective-bargaining representative of the Unit.Since about March 6, 1996, the Respondents havefailed and refused to apply the terms and conditions of
the Non-Association Employer Agreement to the em-
ployees of Respondent LATI.The Union, by letter from its attorneys dated July17, 1996, requested that Respondent ITAL furnish the
Union with certain information which is necessary for,
and relevant to, the Union™s performance of its duties.
Since that date, Respondent ITAL, by its owner and
president Rocco Albano, has failed and refused to fur-
nish the Union with this information.By the conduct described above, the Respondentshave been failing and refusing to bargain collectively
and in good faith with the exclusive collective-bargain-
ing representative of their employees, in violation of
Section 8(a)(1) and (5) of the Act.CONCLUSIONSOF
LAW1. The Respondents are employers engaged in com-merce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By refusing to bargain collectively with the rep-resentative of its employees by failing to comply with
the Union™s July 17, 1996 request that Respondent
ITAL provide it with certain necessary and relevant in-
formation and by, since about March 6, 1996, refusing
to apply to the employees of Respondent LATI the
terms and conditions of the collective-bargaining
agreement with the Union, the Respondents engaged in
unfair labor practices within the meaning of Section
8(a)(1) and (5) of the Act.REMEDYHaving found that the Respondents engaged in cer-tain unfair labor practices, we shall order them to
cease and desist and to take the following affirmative
action designed to effectuate the policies of the Act.We shall order that Respondent ITAL provide theUnion with all of the information requested in the
Union™s letter of July 17, 1997. We shall also order the
Respondents to apply the terms and conditions of the
Non-Association Employer Agreement to the employ-
ees of Respondent LATI.Further, the Respondents will be ordered to makewhole their employees, as prescribed in Ogle Protec-tion Service, 183 NLRB 682 (1970), for any lossesthey may have suffered as a result of the Respondents™VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00504Fmt 0610Sfmt 0610D:\NLRB\325.061APPS10PsN: APPS10
 505ITAL GENERAL CONSTRUCTION3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™failure to apply to Respondent LATI™s employees thecurrent collective-bargaining agreement to which it is
bound by virtue of the Non-Association Employer
Agreement, commencing with the 10(b) period, includ-
ing contributions and payments the Union and the con-
tractual trust funds would have received, with interest
computed in the manner prescribed by New Horizonsfor the Retarded, 283 NLRB 1173 (1987); andMerryweather Optical Co., 240 NLRB 1213 1979). Fi-nally, the Respondents will be required to post notices
to employees attached as the appendix at any jobsite
currently in progress within the geographical jurisdic-
tion of the applicable agreement and at its place of
business in Rochester, New York.ORDERThe National Labor Relations Board orders that theRespondents, ITAL General Construction, Inc., and its
alter ego and single employer LATI Development,
Inc., East Rochester, New York, its officers, agents,
successors, and assigns shall1. Cease and desist from
(a) Refusing to furnish the Union, Bricklayers & Al-lied Craftsmen, Local 11, AFLŒCIO, with information
necessary for, and relevant to, the Union™s performance
of its duties as the exclusive collective-bargaining rep-
resentative of the unit.(b) Failing and refusing to apply the terms and con-ditions of the current collective-bargaining agreement
to which they are bound, and refusing to recognize the
Union as the employee representative for the following
unit employees of Respondent LATI:All employees performing work as described inArticle 14 (Trade Jurisdiction) of the 1995Œ1998
collective bargaining agreement between The
Building Trades Employers Association and the
Construction Industry Association of Rochester,
New York, and Bricklayers & Allied Craftsmen,
Local 11, AFLŒCIO.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of
their rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide the Union with the information that it re-quested on July 17, 1997.(b) Apply the terms of the Non-Association Agree-ment to the unit employees of Respondent LATI.(c) Make whole employees for any losses sufferedas a result of the Respondents™ failure to honor the col-
lective-bargaining agreement in the manner specified
in the remedy section of this decision.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpayand other payments due under the terms of this Order.(e) Within 14 days after service by the Region, postat their current jobsites within the geographical area
encompassed by the appropriate unit herein and at their
places of business in Rochester, New York, copies of
the attached notice marked ‚‚Appendix.™™3Copies ofthe notice, on forms provided by the Regional Director
for Region 3 after being signed by the Respondents™
representative, shall be posted by the Respondents im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous places including all places
where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondents to
ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during
the pendency of these proceedings, the Respondents
have gone out of business, the Respondents shall du-
plicate and mail, at their own expense, a copy of the
notice to all current employees and former employees
employed by the Respondents at any time since March
6, 1996.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondents have taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to apply the terms of the currentcollective-bargaining agreement or refuse to recognize
the Bricklayers & Allied Craftsmen, Local 11, AFLŒ
CIO as the employee representative in the following
appropriate unit:All of our employees performing work as de-scribed in Article 14 (Trade Jurisdiction) of the
1995Œ1998 collective bargaining agreement be-
tween The Building Trades Employers Associa-
tion and the Construction Industry Association ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00505Fmt 0610Sfmt 0610D:\NLRB\325.061APPS10PsN: APPS10
 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Rochester, New York, and Bricklayers & AlliedCraftsmen, Local 11, AFLŒCIO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of rights
guaranteed you by Section 7 of the Act.WEWILL
provide the Union with the information itrequested on July 17, 1997.WEWILL
make our employees whole for our failureto honor our agreement with the Union, including con-
tributions or payments to which the Union and the
contractual trust funds are entitled under the agree-
ment, with interest.ITAL GENERALCONSTRUCTION, INC.ANDITSALTEREGO
LATI DEVELOP-MENT, INC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00506Fmt 0610Sfmt 0610D:\NLRB\325.061APPS10PsN: APPS10
